Title: From Thomas Jefferson to Marbois, 5 December 1783
From: Jefferson, Thomas
To: Barbé-Marbois (Barbé de Marbois), François


        
          Sir
          Annapolis Dec. 5. 1783.
        
        Your very obliging letter of Nov. 22. was put into my hands just in the moment of my departure from Philadelphia, which put  it out of my power to acknolege in the same instant my obligations for the charge you were so kind as to undertake of presenting a French tutor to my daughter and for the very friendly dispositions and attentions you flatter me with. The same cause prevented my procuring her the books you were so kind as to recommend, but this shall be supplied by orders from hence. I had left with her a Gil Blas, and Don Quichotte which are among the best books of their class as far as I am acquainted with them. The plan of reading which I have formed for her is considerably different from what I think would be most proper for her sex in any other country than America. I am obliged in it to extend my views beyond herself, and consider her as possibly at the head of a little family of her own. The chance that in marriage she will draw a blockhead I calculate at about fourteen to one, and of course that the education of her family will probably rest on her own ideas and direction without assistance. With the best poets and prosewriters I shall therefore combine a certain extent of reading in the graver sciences. However I scarcely expect to enter her on this till she returns to me. Her time in Philadelphia will be chiefly occupied in acquiring a little taste and execution in such of the fine arts as she could not prosecute to equal advantage in a more retired situation.—We have yet but four states in Congress. I think when we are assembled we shall propose to dispatch the most urging and important business, and, putting by what may wait, separate and return to our respective states, leaving only a Committee of the states. The constant session of Congress can not be necessary in time of peace, and their separation will destroy the strange idea of their being a permanent body, which has unaccountably taken possession of the heads of their constituents, and occasions jealousies injurious to the public good.
        I have the honour of being with very perfect esteem & respect Sir Your most obedient & most humble servt.,
        
          Th: Jefferson
        
      